DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teeter et al. (US Pub.2010/0130124).
In claims 1,12,13 Teeter et al. discloses a method for wagon-to-wagon communication between wagons of a train (see abstract and fig.1; par[0025]; communicating message between a lead locomotive 14 and a remote locomotive 12A of a train 10), the train comprising a first train wagon and at least one further train wagon ( see fig.1; par[0025,0031]; the train 10 comprises the lead locomotive 14 ( first train wagon) and an End of Train (EOT) device 40 (at least one further train  wagon)), the first train wagon comprising a first transmitter/receiver device (see fig.1 and fig.2; par[0032] the lead locomotive 14 comprises a HOT transceiver 48L), and the further train wagon comprising a further transmitter/receiver device (see fig.1; par[0031] the EOT device 40  comprises an EOT transceiver 44 for receiving signal from the HOT transceiver 48L of the lead locomotive 14), the method comprising the steps of:
A) the first transmitter/receiver device sending a request message using short
distance communication (see fig.1; par[0034]  and fig.3; step 134; HOT transceiver device 48L of the lead locomotive 14 sends a status request message to the EOT device 40);
B) the further transmitter/receiver device sending an acknowledgement to the
first transmitter/receiver device using short distance communication (see par[0034] and fig.3; steps 140,144 the EOT device 40 responds its operating status immediately to the HOT  transceiver device 48L); and
C) the first transmitter/receiver device sending a first identification code identifying the first train wagon to the further train wagon (See par[0086,0088]; the lead locomotive 14 is able to determine whether the received message is from an EOT device based on an identifier of the EOT device ( a first ID code). See further in par[0036]; each of the EOT device 40 and HOT device 48L bears a unique Identification number (a first identification code) assigned at the time of manufacture. They perform a “handshake” communication to exchange their identification information such that the receiving unit responses to only message that includes its identification information). 
In claim 2, Teeter et al. discloses wherein the first transmitter/receiver device is a first backend transmitter/receiver device ( see fig.1; par[0031,0070] EOT transceiver 44 sending signal to HOT transceiver 48L ) and the further transmitter/receiver device is a further frontend transmitter/receiver device ( see fig.1; par[0032] HOT transceiver 48L ).
In claim 3, Teeter et al. discloses further comprising the step of: D) the first backend transmitter/receiver device of the first train wagon receiving a list of identification codes, the list comprising at least the first identification code and a further identification code, the further identification code identifying the further train wagon (see par[0036] each of the EOT device 40 and HOT device 48L bears a unique Identification number (a first identification code) assigned at the time of manufacture. They perform a “handshake” communication to exchange their identification information such that the receiving unit responses to only message that includes its identification information).
In claim 4, Teeter et al. discloses wherein the train comprises n train wagons, wherein for i=2...n the i-th train wagon comprises an i-th backend transmitter/receiver device and the (i+1)-th train wagon an (i+1)-th frontend transmitter/receiver device ( see fig.1; par[0025,0029] train 10 comprises a plurality of cars 20, a lead locomotive 14, a remote locomotive 12A, and an end-of-train device 40)  the method
comprising the following steps:
a) the i-th backend transmitter/receiver device sending a request using short distance communication (see fig.1; par[0031] EOT transceiver device 44 sends message to the HOT transceiver 48L); 
b) the (i+1)-th frontend transmitter/receiver device sending an acknowledgement
to the i-th backend transmitter/receiver device using short distance communication ( see par[0031] the EOT transceiver 44 receives signal from HOT transceiver 48L); and
c) the i-th backend transmitter/receiver device sending a list of identification
codes to the (i+1)-th train wagon, the list comprising an (i-1)-th identification code
identifying the (i-1)-th train wagon and an i-th identification code identifying the i-th train wagon ( see par[0036] each of the EOT device 40 and HOT device 48L bears a unique Identification number (a first identification code) assigned at the time of manufacture. They perform a “handshake” communication to exchange their identification information such that the receiving unit responses to only message that includes its identification information). 
In claim 5, Teeter et al. discloses wherein the train comprises n train wagons, the first train wagon is a locomotive (see fig.1; par[0025; 0029] train 10 comprises a plurality of cars 20, the lead locomotive 14) and wherein the locomotive, in particular the first backend transmitter/receiver device of the locomotive ( see fig.1; par[0027] the lead locomotive 14 includes DP transceiver 28L), receives a list of identification codes, the list comprising the identification codes of all n train wagons ( see par[0036] each of the EOT device 40 and HOT device 48L bears a unique Identification number (a first identification code) assigned at the time of manufacture. They perform a “handshake” communication to exchange their identification information such that the receiving unit responses to only message that includes its identification information).
In claim 9, Teeter et al. discloses wherein the frontend transmitter/receiver device and the backend transmitter/receiver device of each train wagon are mounted in proximity of opposite coupling regions of the respective train wagon ( see fig.2; par[0046]; the lead locomotive 14 comprises Lead HOT transceiver 49L, Lead transceiver 28L), wherein the frontend transmitter/receiver device and the backend transmitter/receiver device of the same train wagon communicate with each other using medium distance communication or wired communication ( see fig.2; par[0006,0092] the HOT transceiver 49L is connected to DP transceiver 28L via line 204 which may include Wire-based link, RF links).
In claim 10, Teeter et al. discloses wherein short distance communication comprises distance checking via ultrasound and/or radar and data transmission via ultrasound, dedicated short-range communication (DSRC), radar, short-distance radio transmission, infrared radiation (see par[0006,0092] RF communication channel between locomotives). 
In claim 11, Teeter et al. discloses wherein medium distance communication comprises communication via a Local Area Network (see fig.1;par[0026] trailing locomotive 15 is coupled to lead locomotive 14 via multiple locomotive line 17), Bluetooth, WLAN / WiFi (WPAN (according to IEEE 802.11), ZigBee, ZWave, Enocean.
In claim 14, Teeter et al. discloses wherein the transmitter/receiver device is mounted in proximity to a coupling region of the wagon (see fig.2; HOT transceiver 48L or LEAD transceiver 28L is coupled to Operator display 300).
In claim 15, Teeter et al. discloses wherein an electrical power supply for the
transmitter/receiver device, the power supply comprising one or more of the following:
a solar panel with battery or rechargeable battery;
a piezo module with battery or rechargeable battery (see para[0035] the EOT device 40 monitors battery condition transmitted to HOT  device 48L by battery power transceiver 44); a wind turbine converting airflow; a wheel boss or axle-coupled generator; or
a generator using air pressure of the train’s brake system (see par[0029] railcars 20 apply air brake in response to a pressure drop in brake pipe 22, and release air brake in response to a pressure increase in the brake pipe 22).
In claims 7,8 Teeter et al. discloses wherein a list of identification codes is transmitted from the backend or frontend transmitter/receiver device of the i-th train wagon to the backend or frontend transmitter/receiver device of the (i-1)-th train wagon via medium distance communication, wherein the list comprises the identification codes of all n train wagons (see par[0036]; each of the EOT device 40 and HOT device 48L bears a unique Identification number (a first identification code) assigned at the time of manufacture. They perform a “handshake” communication to exchange their identification information such that the receiving unit responses to only message that includes its identification information).  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 6, Teeter et al.  and other prior art do not disclose wherein a list of identification codes is transmitted within the i-th train wagon, i=2...n from the backend transmitter/receiver device to the frontend transmitter/receiver device via medium distance communication or wired Communication. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moffitt et al. ( US Pub.2007/0282494; Controlling Communications Linking Among Locomotives having Duplicate Road Number).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413